EXHIBIT 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (“Agreement”) is between Amit
Kumar, Ph.D. (“Kumar”) and CombiMatrix Corporation (“CombiMatrix” or the
“Company”).

 

WHEREAS, CombiMatrix desires to provide Kumar with separation benefits in
connection with termination of his employment with the Company on June 30, 2010;
and

 

WHEREAS, Kumar agrees, in exchange for such separation benefits, to waive and
release any and all claims that he may have against CombiMatrix and its
Affiliates.

 

NOW THEREFORE, in consideration of the mutual promises, releases and other
consideration referred to herein and for other good and valuable consideration,
the sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.

 

“Kumar” as used in this Agreement means the Kumar himself or herself, and his or
her family members, spouse, heirs, devisees, legatees, executors,
administrators, successors, assignees, agents, representatives, businesses,
insurers, subrogees, and attorneys, and all persons or entities claiming through
any of the foregoing persons.

 

“Affiliates” as used in this Agreement means CombiMatrix Corporation and any of
CombiMatrix’s benefit and stock option plans, plan administrators, successors,
assigns, businesses, affiliates, sister companies, parent companies,
subsidiaries, divisions, partnerships, limited partnerships, partners, joint
ventures, predecessors, officers, directors, trustees, conservators, employees,
agents, insurance carriers, contractors, representatives, shareholders, and
attorneys, and all persons or entities claiming through its successors, assigns,
businesses, affiliates, sister companies, parent companies, subsidiaries,
divisions, partnerships, limited partnerships, partners, joint ventures,
predecessors, officers, directors, trustees, conservators, employees, agents,
insurance carriers, contractors, representatives, shareholders, and attorneys.

 

2.                                      Date of Termination.  Kumar’s employment
with CombiMatrix was terminated effective June 30, 2010 (hereinafter the
“Termination Date”) for all purposes.

 

3.                                      Separation Benefits.

 

a.            Severance Pay.  The Company shall pay Kumar an amount equal to one
year of Kumar’s regular base salary, less $80,000, subject to all applicable
taxation as ordinary income, on the next regularly-scheduled pay date following
the Effective Date of the Agreement (defined below).

 

b.            Group Welfare Benefits.  Kumar shall continue to be enrolled in
the Company’s group medical, dental, and life insurance plans through June 30,
2011.  Once the Company-paid coverage ends, continued group health plan

 

1

--------------------------------------------------------------------------------


 

coverage for Kumar and Kumar’s spouse and/or covered dependents, may also be
available at Kumar expense under the terms and conditions specified in the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).

 

c.             Unemployment Compensation.  Kumar agrees not to apply for
unemployment compensation benefits until after the period of time for which
Severance Pay is being paid.  While the Company cannot control the decision
reached by the State of Washington Employment Security Department on any
application for unemployment compensation benefits, it will respond that Kumar
was laid off in connection with a reduction in force and not contest Kumar’s
eligibility for benefits.

 

4.                                      Release of Claims.  Kumar KNOWINGLY AND
VOLUNTARILY RELEASES, ACQUITS, AND FOREVER DISCHARGES CombiMatrix and its
Affiliates with respect to and from and against any and all claims, wages,
demands, assistance, support, rights, liens, agreements, contracts, covenants,
actions, suits, rights to appeal, entitlements and notices, causes of action,
obligations, debts, costs, expenses, interests, attorneys’ fees, contributions,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (“Losses”), which he or she has at any time
heretofore owned or held against CombiMatrix or its Affiliates, that are based
upon facts occurring prior to the date of this Agreement, including but not
limited to, the following:  (a) any statutory claims under any state, or
municipal statute or local ordinance relating to discrimination in employment,
the Fair Labor Standards Act, the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), Section 1981 of the Civil Rights Act of 1866, as amended, the Equal
Pay Act of 1963, the Civil Rights Act of 1964 and 1991, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993, the Age
Discrimination in Employment Act, as amended, the Older Workers Benefit
Protection Act; (b) any and all tort or contract claims; (c) any and all claims
for past or future employment benefits, including, but not limited to, wages,
bonuses, vacation pay, severance benefits, medical or dental insurance coverage,
short or long term disability benefits, and/or other benefits which may
hereafter accrue or which have accrued as a result of Kumar’s employment and/or
affiliation with, and/or termination and/or separation from, CombiMatrix; and,
(d) any claims, matters or actions related to Kumar’s employment and/or
affiliation with, and/or termination and/or separation from, CombiMatrix.  It is
the intention of the parties and is fully understood and agreed by them that
this Agreement includes a General Release of all Claims (with the exception of
breaches of this Agreement and claims for vested benefits, if any, to which
Kumar is legally entitled under ERISA), which Kumar holds or previously held
against releasees, or any of them, whether or not they are specifically referred
to herein. No reference herein to any specific claim, statute or obligation is
intended to limit the scope of this General Release and, notwithstanding any
such reference, this Agreement shall be effective as a full and final bar to all
claims of every kind and nature, whether known or unknown, suspected or
unsuspected, or fixed or contingent, released in this Agreement.

 

4a.                                Service as Non-Employee Director.  Kumar is
serving as a non-employee member of the Board of Directors of the Company (the
“Board”). If, and only if, Kumar (1) executes and delivers the Agreement on or
before 5:00 p.m. Pacific Standard Time on

 

2

--------------------------------------------------------------------------------


 

August 14, 2010, (2) performs all of his obligations and satisfies all
conditions precedent under this Agreement and (3) does not revoke his acceptance
of this Agreement, then Kumar: (a) shall be entitled to receive any cash
compensation customarily paid by the Company to its non-employee Directors for
the period July 1, 2010 to December 31, 2010 and (b) subject to approval by the
Board, on or about October 1, 2010, shall be granted a non-statutory stock
option to purchase 20,000 shares of common stock, of which one-half (1/2) shall
be deemed immediately vested, and one-half (1/2) shall vest on December 31,
2010. Beginning January 1, 2011, so long as Kumar is serving as a non-employee
Director of the Company, he shall be entitled to receive any cash and equity
compensation customarily paid by the Company to its non-employee Directors.

 

5.                                      Covenant Not to Sue.  By signing this
Agreement, Kumar affirmatively represents that Kumar has not filed any claim
against the Company or any of its releasees, and will not, to the extent allowed
by applicable law, file any claim in the future.  Kumar will not, however, be
prohibited from filing a claim if necessary to enforce the terms of this
Agreement or a claim regarding vested retirement benefits.  If any government
agency brings any proceedings or conducts any investigation against the Company,
nothing in this Agreement forbids Kumar from cooperating in such proceedings,
but by this Agreement, Kumar waives and agrees to relinquish any damages or
other individual relief that may be awarded as a result of any such proceedings.

 

6.                                      Representations.  Kumar makes the
following covenants, representations and warranties to the Company and agrees to
indemnify and hold harmless CombiMatrix and its Affiliates from and against any
Losses based on, arising out of the breach of any of the representations,
covenants or warranties contained in this Agreement, including the following:

 

a.           That Kumar has read and understands each and every provision in
this Agreement, including the information in Exhibit A that is provided in
compliance with the Older Workers Benefits Protection Act, is signing this
Agreement voluntarily, and was advised by the Company of his or her right to
consult with an attorney prior to executing this Agreement.

 

b.           That Kumar has not heretofore assigned or transferred, or purported
to assign or transfer, to any person, entity, or individual whatsoever, any
claim against the Company or any releasee.

 

c.            That no promises or representations except those contained in this
Agreement and the Plan have been made to the Kumar in connection with the
termination of his or her employment.

 

d.           That Kumar understands that this Agreement does not cancel or
otherwise diminish his or her post-employment obligations under the common law,
any employment related agreement with the Company or any policy of the Company
(or any predecessor or affiliate of the Company), including but not limited to,
obligations relating to confidentiality or the use of confidential information
of the Company, disclosure and ownership of inventions, trade secrets and
intellectual property, non-competition and non-solicitation of

 

3

--------------------------------------------------------------------------------


 

customers, to the extent such obligations are not inconsistent with the
provisions herein.

 

7.                                      Non-Admission.  Kumar understands that
the Company is not offering this Agreement because it believes that the Kumar
has any valid legal claim against the Company.  Every employee who is offered
such an agreement has the right to reject it, and give up severance benefits, or
to sign it, accept the severance benefits and give up whatever legal claims the
employee might believe he or she has against the Company or any of its
Affiliates.

 

8.                                      Non-Disparagement.  In exchange for the
benefits and payments offered by the Company under this Agreement, Kumar agrees
not to make any disparaging statements to any current or former Company
employees, customers, or any media or to any other person concerning the Company
or any of its Affiliates.  The Company agrees to not make any disparaging
statements to Kumar’s potential or future employers, business partners or
customers concerning Kumar. A disparaging statement is any comment oral or
written, or via anonymous communication means such as by use of anonymous mail
or use of Internet message boards which would tend to cause humiliation or
embarrassment or cause the recipient to question the business condition,
integrity, competence or good character of the Company or any of its Affiliates.

 

Kumar agrees that Kumar will not act in any manner that might damage the
business of the Company.  Kumar agrees not to encourage, assist, counsel or
cooperate with any attorneys or their clients in the presentation or prosecution
of any disputes, differences, lawsuits, charges, claims or complaints by any
third party against the Company and its Affiliates, unless under a subpoena or
other court order to do so. Kumar agrees to inform the Company in writing within
two (2) business days of receiving any such subpoena or other court order.

 

9.                                      Property Return.  No later than the
Termination Date, and sooner if requested by the Company, Kumar will return to
the Company all keys, passes, identifications cards, credit cards, cell phones,
PDAs (e.g. Blackberry) or other items that the Kumar may have in his or her
possession that are the property of the Company, except that Kumar may retain
possession of his laptop computer, his desktop computer, associated software and
one printer.  If at any time requested by the Company, Kumar will promptly
return to the Company and all work-related documents and records, files,
reports, books, data and any other document in his or her possession.

 

a.               Confidential Information.  Kumar acknowledges and reaffirms his
legal obligations and agrees to treat as confidential all proprietary
information disclosed to Kumar or developed by Kumar while in the employ of the
Company or its predecessors.  Such information includes, but is not limited to,
all proprietary information concerning the Company with respect to its
proprietary technologies, business, operations, finances, employees or
otherwise.  Kumar agrees that the provisions of this Agreement are
confidential.  Kumar will not disclose the terms hereof prior to signing, to any
person, except to Kumar’s attorney, spouse, paid tax or financial advisors or as
required by law or legal process.  Before disclosing this Agreement or its terms
to these persons, Kumar will assure that they are aware of the confidentiality
of the Agreement and assent to be bound by this provision.  Kumar

 

4

--------------------------------------------------------------------------------


 

agrees that an unauthorized disclosure by of the provisions of this Agreement by
any person to whom Kumar disclosed its provisions will be deemed to be an
unauthorized disclosure by the Kumar.  Kumar acknowledges that the Company
regards the confidentiality of this Agreement to be an absolute condition of its
offer, and that any breach of this provision, whether or not intentional and
regardless of whether done in bad faith, will be a material breach of this
Agreement.  Kumar acknowledges that nothing in this Agreement is intended to
supersede the promises Kumar made in prior agreements with the Company and
acknowledges that those agreements remain in full force and effect to the extent
such obligations are not inconsistent with the provisions herein.

 

10.                               Consideration Period and Revocation Period. 
Kumar is advised to consult with an attorney of his choice prior to signing this
Agreement. Kumar has forty-five (45) days after the receipt of this Agreement to
consider whether or not to sign it, but may sign at any time of the Kumar’s
choosing during the 45-day period.  This Agreement may be revoked by Kumar at
any time within seven (7) days after the date of signing indicated below. To
revoke this Agreement, Kumar shall provide written notice of revocation to the
Chief Executive Officer or Manager of Human Resources for the Company.  This
Agreement shall not be effective, nor shall any of the severance benefits
specified herein be paid, until expiration of the seven (7) day revocation
period (“Effective Date of Agreement”).

 

11.                               Miscellaneous

 

a.               The parties have not relied upon any representation or
statement not contained in this Agreement, written or oral, concerning this
Agreement.

 

b.               This Agreement is intended to settle and release any and all
claims for attorneys’ fees and/or costs.

 

c.   This Agreement will be governed and construed in accordance with the laws
of the State of Washington applicable to contracts made, executed, delivered and
performed wholly within the State of Washington, without regard to any
applicable conflicts of law.  Kumar, hereby (a) submits to the jurisdiction of
any State and Federal courts sitting in the Western District of the State of
Washington with respect to matters arising out of or relating hereto, (b) agrees
that all claims with respect to such matters may be heard and determined in an
action or proceeding in such State or Federal court, (c) waives the defense of
an inconvenient forum, and (d) agrees that a final judgment in any such action
or proceeding will be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

d.               Kumar agrees that, except as provided by this Agreement, he is
not entitled to any income, payments, salaries, or other financial benefits from
CombiMatrix.

 

e.               No waiver of any of the terms of this Agreement shall be valid
unless in writing and signed by all parties to this Agreement.

 

f.                 This Agreement shall not be modified, altered, or discharged
except by a written agreement signed by each of the parties to the Agreement.

 

5

--------------------------------------------------------------------------------


 

g.              In the event that one or more of the provisions of this
Agreement shall for any reason be held to be illegal or unenforceable, this
Agreement shall be revised only to the extent necessary to make such
provision(s) legal and enforceable.

 

h.              The parties agree that this Agreement may be used as evidence in
a subsequent proceeding in which any of the parties allege a breach of this
Agreement or as a complete defense to any lawsuit brought by either party. 
Other than this exception, the parties agree that this Agreement will not be
introduced as evidence in any proceeding or in any lawsuit.

 

i.                 Except as otherwise set forth in this Agreement, this
Agreement constitutes and contains the entire agreement and understanding
concerning termination of Kumar’s employment and the other subject matters
addressed herein between the parties, and supersedes and replaces prior
negotiations and all prior agreements proposed or otherwise, whether written or
oral, concerning the subject matter hereof.

 

j.                 This Agreement may be executed in multiple counterparts each
of which shall be deemed an original and all of which shall constitute one and
the same instrument.  Facsimile signatures shall be given the same force and
effect as original signatures.

 

The parties acknowledge that they have read the foregoing Agreement, understand
its contents, and accept and agree to the provisions it contains and hereby
execute it voluntarily and knowingly and with full understanding of its
consequences.

 

 

EMPLOYEE:

 

COMBIMATRIX CORPORATION

 

 

 

By:

 

/s/ AMIT KUMAR, PH.D.

 

By:

 

/s/ SCOTT R. BURELL

 

 

 

 

 

 

 

Name:

 

Amit Kumar, Ph.D.

 

Name:

 

Scott R.Burell

 

 

 

 

 

 

 

Title:

 

President and CEO

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

Dated:

 

August 8, 2010

 

Dated:

 

August 8, 2010

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

(Required only for employees over age 40)

 

CombiMatrix Corporation (“CombiMatrix”) is required to provide this information
to employees over age 40 pursuant to the Older Workers Benefit Protection Act,
29 U.S.C. § 626(f).

 

Covered Employees and Eligibility Requirements

 

The eligibility requirements for being included in this severance program (the
“Program”) are that you were notified of your lay off in April 2010.

 

Time Limits Application to Program

 

All eligible employees who wish to participate in the Program must sign the
Separation Agreement and Release of Claims (the “Agreement”) and return it to
Brenda Laird no later than 5:00 p.m. on August 14, 2010.  Once an employee has
signed the Agreement and returned it to CombiMatrix, the employee has seven days
to revoke the Agreement, after which it will be considered effective if not
revoked.

 

Individuals Eligible and Ineligible for the Program

 

The following is a list of the departments and ages of all incumbent employees
at CombiMatrix who are eligible and ineligible for the Program as of April 23,
2010.

 

 

Department

 

Not Eligible

 

Eligible (Laid-off)

100 – Executive

 

 

 

45, 46, 58, 63

220 – Sales & Marketing

 

 

 

33, 48

232 – Production

 

 

 

28, 44, 48

234 – Biology & Chemistry

 

 

 

25, 28, 33, 36, 39, 42, 42, 43, 57

236 – Engineering

 

 

 

35, 40, 51, 54

250 – Software Development

 

 

 

46, 46, 50

400 – Finance/Operations

 

 

 

32, 39, 45, 52, 53, 58, 62

410 – IT

 

 

 

34

500 – Legal

 

 

 

51, 53

 

7

--------------------------------------------------------------------------------